                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                    BEAUMONT DIVISION

UNITED STATES OF AMERICA                             §
                                                     §
                                                     §           CASE NUMBER 1:17-CR-00153-TH
v.                                                   §
                                                     §
                                                     §
ALVARO ROMERO (1),                                   §
ARTURO ELIZONDO (2),                                 §
RICARDO AVILES (4),                                  §
JOSE RUBIO-VILLEGAS (6),                             §
INES RUBIO-VILLEGAS (7),                             §
ALEXANDER ALONSO-MASCORRO (8),                       §
and SIDNEY ANTHONY WORRELL (10)                      §


           ORDER OVERRULING OBJECTIONS AND ADOPTING THE MAGISTRATE
                   JUDGE’S REPORT AND RECOMMENDATION

       Pending before the court is the Government’s “Motion to Admit Text Messages and

Cooperating Witness Testimony.” (Doc. No. 289.) The court referred this matter to the Honorable

Zack Hawthorn, United States Magistrate Judge, for consideration pursuant to applicable laws and

orders of this court. (Doc. No. 303.)

       Essentially, the Government seeks an advisory opinion concerning the admissibility of

certain evidence as a result of the court’s order suppressing all evidence seized as a result of certain

wiretap orders.    (Doc. No. 220.)      Judge Hawthorn recommended that the court deny the

Government’s motion as premature. (Doc. 311.)

       Defendant Arturo Elizondo filed objections to the Report and Recommendation asking that

the court address the merits of the Government’s motion. (Doc. Nos. 312.) On the same day,

Elizondo also filed a stand-alone “Motion to Suppress” asking for suppression of the evidence the

Government sought to admit. (Doc. No. 313.) Several co-defendants have joined in Elizondo’s

motion, and it is currently set for a hearing before Judge Hawthorn on February 12, 2020. (Doc.

No. 364.
       Because the subject of the parties’ motions is set for a hearing, Elizondo’s objections (Doc.

No. 312) are OVERRULED as premature. Accordingly, the Report and Recommendation (Doc.

No. 311) is ADOPTED, and the Government’s “Motion to Admit Text Messages and Cooperating

Witness Testimony” (Doc. No. 289) is similarly DENIED as premature. Judge Hawthorn will

address the merits of the Defendants’ motions to suppress1 along with the Government’s response

(Doc. No. 334) and will make a report and recommendation to the district court subject to de novo

review following the forthcoming hearing. See 28 U.S.C. § 636(b)(1)(C).

     SIGNED this the 5 day of February, 2020.




                                    ____________________________
                                    Thad Heartfield
                                    United States District Judge




1
       Elizondo filed a “Motion to Suppress Text Messages and Cooperating Witness Testimony”
on August 5, 2019. (Doc. No. 313.) Defendant Alonso-Mascorro also filed a motion to suppress
on August 8, 2019. (Doc. No. 315.) Ines Rubio-Villegas (Doc. No. 317), Jose Rubio Villegas
(Doc. No. 319), Ricardo Aviles (Doc. No. 320), and Alvaro Romero (Doc. No. 365) have pending
motions to join Defendant Elizondo’s Motion to Suppress.


                                                    2
